Citation Nr: 1107204	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  08-32 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected left knee disability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the RO.  

During the course of his appeal, the Veteran was afforded a 
hearing at the RO before the undersigned Veterans Law Judge in 
January 2011.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

By way of background, in an August 1995 rating decision, the RO 
granted service connection for left knee ligament and meniscus 
surgery and assigned a 10 percent evaluation, effective on May 
24, 1994.  The Veteran filed his current claim for an increased 
rating in February 2007.  

In April 2007, the Veteran was afforded a VA joints examination, 
the report of which reflects observations of no neoplasm, 
assistive aids needed for walking , constitutional symptoms of 
arthritis, incapacitating episodes of arthritis, joint deformity, 
weakness, episodes of dislocation or subluxation, episodes of 
locking, effusion, condition affecting motion of one or more 
joints, flare-ups of joint disease, inflammation, or evidence of 
abnormal weight bearing.  There was noted to be a  normal gait 
and range of motion without additional limitation of motion on 
repetitive use or joint line tenderness.  There was noted to be 
negative McMurray's and Lachman's tests with no instability to 
varus/valgus testing, loss of bone or part of a bone, 
inflammatory arthritis, joint ankylosis, bumps consistent with 
Osgood-Schlatters disease, crepitation, mass behind knee, clicks 
or snaps, grinding, instability, patellar abnormality, meniscus 
abnormality, other tendon or bursa, or other knee abnormality.  

The examiner noted that the Veteran did undergo knee surgery 
while in service in 1993, for anterior cruciate ligament (ACL) 
reconstruction and meniscus repair/debridement.  Further, the 
Veteran had functional limitations on standing and on walking, 
and complained of symptoms of giving way, instability, pain, and 
stiffness.  He was diagnosed with left knee residuals status-post 
surgery.  

In February 2009, the Veteran underwent a VA joints examination, 
the report of which reflects findings of no history of 
hospitalization or surgery, history of trauma to the joints, 
history of neoplasm, deformity, instability, incoordination, 
decreased speed of joint motion, episodes of dislocation or 
subluxation, locking episodes, no effusions, affect on the motion 
of the joint, flare-ups of joint disease, evidence of abnormal 
weight bearing, loss of a bone or part of a bone, inflammatory 
arthritis, bumps consistent with Osgood-Schlatter's disease, mass 
behind the knee, clicks or snaps, instability, patellar or 
meniscus abnormality, abnormal tendons or bursae, or other knee 
abnormalities.  He was noted to have a normal range of motion 
without objective evidence of pain following repetitive motion, 
additional limitations after three repetitions of range of 
motion, and joint ankylosis.  

The Veteran endorsed symptoms of giving way, pain, stiffness and 
weakness, and was noted to have antalgic gait, tenderness, 
abnormal motion, guarding of movement, crepitation, grinding and 
objective evidence of pain with active motion on the left side.  

The X-ray results reflected findings of moderate tricompartmental 
arthritis, worse in medial compartment.  The examiner noted that 
the Veteran was currently employed fulltime as a truck driver.  
The Veteran was diagnosed with left knee degenerative joint 
disease, which was determined to be moderate in severity, with 
motion significantly limited.  

A June 2010 VA orthopedic follow-up note reflected complaints of 
persistent pain and swelling post-ACL reconstruction, doing 
fairly well but gradually having more pain and swelling, findings 
of left knee trace swelling above the medial joint line, grossly 
positive plantar flexion, Lachman's, and a diagnosis of 
degenerative joint disease of the left knee post ACL 
reconstruction.  

The physician determined that the Veteran's knee would gradually 
get worse, although he was not ready for surgery, and recommended 
transurethral thermo-ablation therapy as the occasion required, 
return visit 3 months.  

At  his January 2011 hearing, the Veteran testified that the 
April 2007 examination was inadequate because the examiner did 
not physically examine or even touch him.  He also reported that 
his left knee disability had worsened since the time of the 
February 2009 examination, due to symptoms such as severe pain 
and progressive deterioration of the left knee joint, requiring 
medication and possible surgical intervention.  

Hence, in light of the passage of time and the Veteran's 
contention that his left knee disability has worsened, the Board 
has no discretion and must remand this claim to afford the 
Veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity of 
his left knee disability.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995).  

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain all outstanding pertinent 
records.  In this regard, the record reveals that the Veteran 
receives treatment through the Orlando, Florida and Tampa, 
Florida VA Medical Centers (VAMCs).  VA treatment records from 
that facility, dated to September 2010, have been associated with 
the record.  Any additional records should be obtained and 
associated with the claims folder.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all necessary steps 
in order to obtain copies of any 
outstanding records of left knee evaluation 
or treatment that the Veteran may have 
received from VA since September 2010.  All 
such available records not previously 
procured should be obtained and associated 
with the claims folder.  All available 
records and/or responses received should be 
associated with the claims file.  

2.  The RO schedule the Veteran for a VA 
examination to determine the current 
severity of the service-connected left knee 
disability.  The examiner must review the 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner must specifically state whether, 
and to what extent, the Veteran had 
instability, subluxation, limitation of 
motion, and/or ankylosis of the left knee.  
The range of motion studies and x-ray 
studies must be conducted, and the examiner 
must provide information as to the presence 
and extent of any painful motion, 
functional loss due to pain, excess 
fatigability, weakness, and additional 
disability during any flare-ups of the left 
knee disability.  The examiner should 
comment on the impact the service-connected 
left knee disability has on the Veteran's 
activities of daily living and on his 
employability.  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.  

3.  After completing all indicated 
development to the extent possible, the RO 
should readjudicate the claim for increase 
in light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the RO should furnish the Veteran 
and his representative with a Supplemental 
Statement of the Case and afford them a 
reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  


